Opinion issued March 11, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-20-00816-CV
                            ———————————
                    KRISTIE MARIE LOWERY, Appellant
                                         V.
    JONATHAN GUERRERO AND THUY JULIE NGUYEN, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1146100


                          MEMORANDUM OPINION

      On December 4, 2020, appellant, Kristie Marie Lowery, filed a notice of

restricted appeal of the trial court’s September 16, 2020 final judgment in favor of

appellees, Jonathan Guerrero and Thuy Julie Nguyen. See TEX. R. APP. P. 26.1(c),

30 (party that “did not participate . . . in the hearing that resulted in the judgment
complained of” may file notice of appeal “within six months after the judgment or

order is signed”).

      The parties, representing that they have reached a settlement agreement

“rendering further proceedings in this appeal unnecessary,” have filed a Joint Motion

to Vacate the Trial Court’s Judgment and Dismiss the Appeal. See TEX. R. APP. P.

42.1(a)(2). The parties’ motion requests that we “(a) render judgment effectuating

the parties’ agreement entered into on December 30, 2020 or (b) set aside the trial

court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the agreement and dismiss the appeal.”

No other party has filed a notice of appeal and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion, dismiss the appeal, set aside the trial

court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the agreement of the parties. See TEX.

R. APP. P. 42.1(a)(2)(B), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                         2